Citation Nr: 1521928	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include cataracts.

2.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy.  


WITNESSES AT HEARING ON APPEAL

Veteran and his granddaughter


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service in the Commonwealth Army of the Philippines service from February 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2015, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral eye disability, to include cataracts, did not have its clinical onset in service and is not otherwise related to active duty.

2.  The Veteran's prostate disability, to include benign prostatic hypertrophy, did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A bilateral eye disability, to include cataracts, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).

2.  A prostate disability, to include benign prostatic hypertrophy, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in May 2013 complied with VA's duty to notify the Veteran with the service connection claims adjudicated herein.  Specifically, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show pertinent disabilities that were related to active duty or a service-connected disability would be helpful in establishing the service connection claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Regarding VA's duty to assist, the RO obtained service personnel records, some of the Veteran's STRs, as well as, private treatment records in furtherance of his claims.  

With respect to the Veteran's STRs, the Board recognizes that the RO attempted to obtain the Veteran's complete STRs; however, these efforts were unsuccessful.  The RO issued a formal finding of unavailability as to the majority of the Veteran's STRs in October 2013.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, the Veteran has not been afforded a VA examination for his claimed bilateral eye and prostate disabilities and opinions as to the etiology of any such disabilities have not otherwise been obtained.  As discussed below, there is no true indication that any incident occurred in service resulting in eye or prostate disability.  The Veteran has only made vague and general references that his disability is due to service.  There is no medical evidence that any current disability may be related to service, and the Veteran has not alluded to the existence of any such evidence.  Hence, VA examinations or opinions for the claimed bilateral eye and prostate disabilities are not necessary.  See McLendon, 20 Vet. App. at 83.  Accordingly, VA has no duty to inform or to assist that has been unmet. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Veteran asserts that cataracts and benign prostatic hypertrophy are due to his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted for a bilateral eye disability, to include cataracts, or a prostate disability, to include benign prostatic hypertrophy.

With regard to the prostate disability, post-service treatment records from July 2009 through July 2013 show treatment and a diagnosis of benign prostatic hypertrophy.  Specifically, in a July 2013 submitted statement from Dr. R.Y.S., he reported that in 2009 the Veteran was initially diagnosed benign prostatic hypertrophy.
As to the bilateral eye disability, post-service treatment records from December 2001 through May 2013 show treatment and a diagnosis of cataracts.  Specifically, in a May 2013 statement from Dr. J.R.M., it was indicated that in 2001 the Veteran was diagnosed with bilateral cataracts.  Further, Dr. J.R.M. stated that in March 2010, the Veteran's cataracts matured and he underwent surgery.  

In the Veteran's October 2014 Substantive Appeal, he stated that his cataracts and benign prostatic hypertrophy disabilities "were due to my services rendered during service even though [the disabilities] occurred after sometime."

During the February 2015 Board's hearing, the Veteran testified that he did not have any eye or prostate problem during service; his disabilities occurred years after his service.  However, he attributes his cataracts and benign prostatic hypertrophy disabilities to his military service.  

In this case, the evidence fails to show an event or incident in service that resulted in pertinent disability.  There is no evidence of a relationship between the Veteran's current diagnoses and his military service.  Specifically, the Veteran's own testimony reflects that he did not have pertinent symptoms during his military service.  Post-service evidence does not reflect symptomatology associated with cataracts and benign prostatic hypertrophy disabilities until five decades after service.  The earliest evidence of record diagnosing benign prostatic hypertrophy was not until 2009 and cataracts was in 2001.  The lack of any complaint or clinical treatment for bilateral eye or prostate disabilities for decades after service weighs against a finding that the disabilities were present during service or in the year immediately after service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Here, the lack of any evidence of bilateral eye or prostate complaints, symptoms, or findings until five decades after service and the Veteran's testimony that his disabilities did not occur until years after service establishes that the in-service occurrence or aggravation of a disease or injury requirement has not been satisfied.

Alternately, service connection can be established upon a finding of continuity of symptomatology. 38 C.F.R. § 3.303(b).  However, absent evidence of ongoing symptoms of bilateral eye or prostate disability dating from service is against finding a continuity of symptomatology.  Consequently, the clinical evidence and the Veteran's lay statements do not reflect continuity of symptomatology.  

The Board finds that service connection for bilateral eye or prostate disabilities are not warranted.  In reaching this determination, the Board has also considered the Veteran's contentions in support of medical nexus.  However, the Veteran has not offered any supporting rationale for his theory that eye and prostate disability is service related.  He has not pointed to any event or incident in service that caused pertinent disability many years after service.  His unsupported statement lacks probative value.  

The preponderance of the evidence is against the Veteran's claims for service connection for bilateral eye disability, to include cataracts, and prostate disability, to include benign prostatic hypertrophy.  Reasonable doubt does not arise, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral eye disability, to include cataracts is denied.

Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy is denied.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


